Case 3:21-mc-00028-BJD-PDB Document 4 Filed 09/15/21 Page 1 of 4 PageID 29


                         United States District Court
                          Middle District of Florida
                            Jacksonville Division

MATTHEW E. ORSO,

            Plaintiff,

v.                                                 No. 3:21-mc-28-BJD-PDB

CAROL SWANN,

            Defendant.



                       Order Granting Motions for
                    Issuance of Writ of Garnishment

      In 2017, the United States District Court for the Western District of
North Carolina entered judgment in favor of Kenneth Bell (a court-appointed
receiver) and against Carol Swann (a class defendant there and the judgment
debtor here) for $1,469.01 plus post-judgment interest. Doc. 1-1.

      Matthew Orso (Bell’s successor, Doc. 1-2, and the judgment creditor
here) registered the judgment here, Doc. 1, and now moves for the issuance of
two post-judgment writs of garnishment to Bank of America, N.A., and JP
Morgan Chase Bank, N.A. (the garnishees here), each for $1,469.01. Docs. 2, 3.
Orso believes the garnishees are or may be indebted to Swann or have in their
possession or control personal property of Swann sufficient to satisfy at least
part of the judgment. Doc. 2 ¶ 6; Doc. 3 ¶ 6. He asks the Court to issue a writ
of garnishment to each garnishee and require each garnishee to answer the
writ. Docs. 2-1, 3-1.
Case 3:21-mc-00028-BJD-PDB Document 4 Filed 09/15/21 Page 2 of 4 PageID 30


      “A money judgment is enforced by writ of execution, unless the court
directs otherwise.” Fed. R. Civ. P. 69(a)(1). “The procedure on execution …
must accord with the procedure of the state where the court is located[.]” Id.

      Florida grants a right to a writ of garnishment to “[e]very person or
entity who has sued to recover a debt or has recovered judgment in any court
against any person or entity.” Fla. Stat. § 77.01. The judgment creditor must
file a motion “stating the amount of the judgment.” Id. § 77.03. A writ of
garnishment must state the amount stated in the motion and “require the
garnishee to serve an answer on the plaintiff [(the judgment creditor)] within
20 days after service of the writ stating”: (1) “whether the garnishee is indebted
to the defendant [(the judgment debtor)] at the time of the answer, or was
indebted at the time of service of the writ, plus up to 1 business day for the
garnishee to act expeditiously on the writ, or at any time between such times”;
(2) “in what sum and what tangible or intangible personal property of
defendant the garnishee has in [its] possession or control at the time of [its]
answer, or had at the time of the service of the writ, or at any time between
such times”; and (3) “whether the garnishee knows of any other person
indebted to defendant, or who may have any of the property of defendant in his
or her possession or control.” Id. § 77.04.

      “[I]f the defendant is an individual, the clerk of court shall attach to the
writ” a “Notice to Defendant” with particular language. Id. § 77.041(1). The
plaintiff must mail, by first class, a copy of the writ, a copy of the motion, and,
if the defendant is an individual, the notice, “within 5 business days after the
writ is issued or 3 business days after the writ is served on the garnishee,
whichever is later.” Id. § 77.041(2).

      Upon service of a writ of garnishment, the garnishee becomes “liable for
all debts [it owes] to defendant and for any tangible or intangible personal
                                        2
Case 3:21-mc-00028-BJD-PDB Document 4 Filed 09/15/21 Page 3 of 4 PageID 31


property of defendant in the garnishee’s possession or control at the time of the
service of the writ or at any time between the service and the time of the
garnishee’s answer.” Id. § 77.06(1).

      Here, Orso is the trustee of the judgment against Swann, Docs. 1, 1-1,
and, for each garnishee, has filed a motion stating the amount of the judgment,
Docs. 2, 3. Orso also provides proposed writs. Docs. 2-1, 3-1. The Court modifies
them to comply with Fla. Stat. § 77.04, modifies language in the proposed
notices to match the language in § 77.041(1), and removes from the writs the
paragraph advising the garnishees that “failure to file an answer within the
time required may result in the entry of judgment against the garnishee[s] for
the above total amount of $1,469.01, plus interest, costs, and attorney’s fees,”
Docs. 2-1 at 2, 3-1 at 2 (emphasis and capitalization omitted), because Orso
provides no authority for that language.

      Determining that issuance of the writs of garnishment is warranted, the
Court:

      1.    grants Orso’s motions for the issuance of post-judgment
            writs of garnishment to Bank of America and JP Morgan,
            Docs. 2, 3; and

      2.    directs the clerk to issue the attached writs of garnishment
            and notices.

      Ordered in Jacksonville, Florida, on September 15, 2021.




                                       3
Case 3:21-mc-00028-BJD-PDB Document 4 Filed 09/15/21 Page 4 of 4 PageID 32


Attachments:
(1)  Writ of Garnishment to Bank of America, N.A.
(2)  Writ of Garnishment to JP Morgan Chase Bank, N.A.
(3)  Notice to Defendant of Right Against Garnishment of Wages, Money, and
     Other Property




                                    4
